DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims pending: 1.   They comprise of 1 group:
	1) Method1: 1.
As of July 15, 2021, independent claim 1 is as followed:

1. A method for determining manufacturing line changes over food-industry requirements, the method comprising the steps of: 
providing a computing system:
[1] defining product attributions with the computing system; 
[2] defining requirements with the computing system; 
[3] receiving cleaning requirements or verification requirements with the computing system; 
[4] respectively assigning cleaning/verification identification with the computing system; 
[5] assigning the cleaning requirements or the verification requirements to a changeover category with the computing system; 
[6] receiving first-product information and second-product information with the computing system; 
[7] analyzing product attributions from the first-product information and the second-product information with the computing system; 
[8] analyzing the cleaning requirements or the verification requirements with the computing system; 
[9] generating a changeover assessment with the computing system; and 
[10] outputting assessment results for the changeover assessment with the computing system. 
Note: for referential purpose, numerals [1]-[10] are added to the beginning of each step.



Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) In independent claim 1, the result of step [1] is “a defined product attributions in the computer system.” It’s not clear if the “defined product attributions” is used in the rest of the claim.
2) In step [2], it’s not clear the “defined requirements” is with respect to what?
3) In step [3], it’s not clear the “cleaning requirements or verification requirements” is with respect to what?
4) The result of step [4] is “assigned cleaning/verification identification.”  It’s not clear what happens to the identification since it’s not being used in the remainder of the steps.
 5) The result of step [5] is “assigned cleaning/verification verification requirements to a changeover category.”  It’s not clear what happens to the verification since it’s not being used in the remainder of the steps.
6) The result of step [7] is “analyzed product attributions.”  It’s not clear what happens to the analyzed product attribution since it’s not being used in the remainder of the steps to achieve the claim scope.
7) The result of step [8] is “analyzed cleaning/verification requirements.”  It’s not clear what happens to the analyzed requirements since it’s not being used in the remainder of the steps to achieve the claim scope.
8) In step [9], it’s not clear what the “a changeover assessment” is with respect to what line or food?
9) In claim 1, the preamble calls for “determining manufacturing line changes over food-industry requirements,” but there is no citation of the “manufacturing line” or “changes of the line” in the body of the claim or how it’s carried out in the claimed steps to achieve the scope of the claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:	
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1, as exemplary, recites the abstract idea of analyzing the product requirement and cleaning requirement information to generate an assessment result and outputting the result by collecting information about the product, the cleaning requirement data, analyzing the data using a model and generating a result.     
These recited limitations fall within the “Certain Methods of Organizing Human activities” grouping of abstract ideas as event analysis.  Accordingly, the claim recites an abstract idea.
(2A) The judicial exception is not integrated into a practical applications because in particular, the claims recites the steps for analyzing product and cleaning information for a system using generic steps.  The user device in both steps is recited a high-level of generality (i.e. as a generic device performing generic computer function of (1) receiving data, (2) analyzing data, and (3) generating an assessment result, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, generating an assessment and outputting an assessment results amounts insignificant extra-solution activity.      
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of analysis of product information and requirements amounts to no more than mere instructions to apply the exception using a generic computer component.  For the same reason these elements are not sufficient to provide an inventive concept.  The additional element receiving information, analyzing the information, and publishing data was considered insignificant extra-solution activity in Step 2A, prong 2.  Re-evaluating here in step 2B, this is also determined to well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network, sorting data, analyzing data, and generating additional data (work order) is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible. 
Therefore, claim 1 is not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806. The examiner can normally be reached M-F: 6:30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689